MARSH USA, INC ATTN: Maria E. Cardona 1 NEW YORK, NY 10036 INSURED: THE DREYFUS FUND INCORPORATED PRODUCT: DFIBond POLICY NO: TRANSACTION: ENDT FEDERAL INSURANCE COMPANY Endorsement No: 6 Bond Number: 82307667 NAME OF ASSURED: THE DREYFUS FUND INCORPORATED NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: THE DREYFUS FUND INCORPORATED (AND OTHER INSUREDS INCLUDED BY ENDORSEMENT AS PER PRIMARY BOND) This Endorsement applies to loss discovered after 12:01 a.m. on January 31, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: July 2, 2013 Excess Bond Form 17-02-0949 (Rev. 1-97) Page 1
